        Case 4:11-cr-00083-BMM Document 92 Filed 05/15/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 11-83-GF-BMM-JTJ

                 Plaintiff,                FINDINGS AND
                                           RECOMMENDATIONS
       vs.

 HIRAM EVANS,

                 Defendant.


                                   I. Synopsis

      Defendant Hiram Evans (Evans) has been accused of violating the

conditions of his supervised release. Evans admitted all of the alleged violations.

Evans’s supervised release should be revoked. Evans should be placed in custody

until May 18, 2020, with 35 months of supervised release to follow. Evans should

be released to the United States Probation Office on May 18, 2020. Evans should

serve the first 60 days of supervised release at Connections Corrections in Warm

Springs, Montana.

                                    II. Status

      Evans pleaded guilty to Assault Resulting in Serious Bodily Injury on

October 24, 2011. The Court sentenced Evans to 27 months of custody, followed
        Case 4:11-cr-00083-BMM Document 92 Filed 05/15/20 Page 2 of 5



by 3 years of supervised release. (Doc. 70). Evans’s current term of supervised

release began on November 21, 2019. (Doc. 88 at 2).

      Petition

      The United States Probation Office filed an Amended Petition on May 7,

2020, requesting that the Court revoke Evans’s supervised release. (Doc. 88).

The Amended Petition alleges that Evans violated the conditions of his supervised

release: 1) by consuming alcohol on three separate occasions; 2) by submitting a

diluted urine sample; 3) by failing to report for sex offender treatment on two

separate occasions; 4) by using methamphetamine on two separate occasions; and

5) by failing to report for substance abuse treatment on two separate occasions.

(Doc. 88 at 2-4).

      Initial appearance

      Evans appeared before the undersigned for his initial appearance on the

Amended Petition on May 14, 2020. Evans was represented by counsel. Evans

stated that he had read the petition and that he understood the allegations. Evans

waived his right to a preliminary hearing. The parties consented to proceed with

the revocation hearing before the undersigned.

      Revocation hearing

      The Court conducted a joint revocation hearing in this case and in Cause

                                         2
        Case 4:11-cr-00083-BMM Document 92 Filed 05/15/20 Page 3 of 5



CR 12-93-GF-BMM on May 14, 2020. Evans admitted that he had violated the

conditions of his supervised release: 1) by consuming alcohol on three separate

occasions; 2) by submitting a diluted urine sample; 3) by failing to report for sex

offender treatment on two separate occasions; 4) by using methamphetamine on

two separate occasions; and 5) by failing to report for substance abuse treatment

on two separate occasions. The violations are serious and warrant revocation of

Evans’s supervised release.

      Evans’s violations are Grade C violations. Evans’s criminal history

category is I. Evans’s underlying offense is a Class C felony. Evans could be

incarcerated for up to 60 months. Evans could be ordered to remain on supervised

release for up to 36 months, less any custody time imposed. The United States

Sentencing Guidelines call for a term of custody of 18 to 24 months.

                                   III. Analysis

      Evans’s supervised release should be revoked. Evans should be placed in

custody until May 18, 2020, with 35 months of supervised release to follow.

Evans should be released to the United States Probation Office on May 18, 2020.

Evans should serve the first 60 days of supervised release at Connections

Corrections in Warm Springs, Montana. This sentence is sufficient but not greater

than necessary.

                                          3
        Case 4:11-cr-00083-BMM Document 92 Filed 05/15/20 Page 4 of 5



                                IV. Conclusion

      The Court informed Evans that the above sentence would be recommended

to United States District Judge Brian Morris. The Court also informed Evans of

his right to object to these Findings and Recommendations within 14 days of their

issuance. The Court explained to Evans that Judge Morris would consider a

timely objection before making a final determination on whether to revoke his

supervised release and what, if any, sanction to impose. Evans stated that he

wished to waive his right to object to these Findings and Recommendations, and

that he wished to waive his right to allocute before Judge Morris.

The Court FINDS:

      That Hiram Evans violated the conditions of his supervised release: by
      consuming alcohol on three separate occasions; by submitting a diluted
      urine sample; by failing to report for sex offender treatment on two separate
      occasions; by using methamphetamine on two separate occasions; and by
      failing to report for substance abuse treatment on two separate occasions.

The Court RECOMMENDS:

      That the District Court should revoke Evans’s supervised release and
      commit Evans to the custody of the United States Bureau of Prisons until
      May 18, 2020, with 35 months of supervised release to follow. Evans
      should be released to the United States Probation Office on May 18, 2020.
      Evans should serve the first 60 days of supervised release at Connections
      Corrections in Warm Springs, Montana. The sentence imposed in this case
      should run concurrent with the sentence imposed in Cause CR 12-93-GF-
      BMM.


                                            4
        Case 4:11-cr-00083-BMM Document 92 Filed 05/15/20 Page 5 of 5




      NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(1). A district judge will make a de novo

determination regarding any portion of the Findings and Recommendations to

which objection is made. The district judge may accept, reject, or modify, in

whole or in part, the Findings and Recommendations. Failure to timely file

written objections may bar a de novo determination by the district judge, and may

waive the right to appear and allocute before a district judge.

      DATED this 15th day of May, 2020.




                                          5
